Case: 1:13-cv-05806 Document #: 246 Filed: 08/01/19 Page 1 of 1 PageID #:4182

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Levonna Wilkins
                                     Plaintiff,
v.                                                    Case No.: 1:13−cv−05806
                                                      Honorable Matthew F. Kennelly
Just Energy Group, Inc., et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 1, 2019:


       MINUTE entry before the Honorable Matthew F. Kennelly: Final pretrial
conference held on 8/1/2019. All remaining motions in limine are taken under advisement.
Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
